Citation Nr: 1018153	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  03-05 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis, to 
include as secondary to exposure to herbicide agents.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2002 and August 2004 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claims for service connection for 
sinusitis, to include as secondary to exposure to herbicide 
agents, and PTSD.  

In a December 2006 decision, the Board denied the Veteran's 
claim for service connection for sinusitis, to include as 
secondary to exposure to herbicide agents.  The Veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims.  Pursuant to a Joint Motion for 
Partial Remand, a January 2008 Order of the Court remanded 
the claim for readjudication in accordance with the Joint 
Motion for Partial Remand.  In June 2009, the Board remanded 
the Veteran's claim for service connection for sinusitis in 
compliance with the January 2008 Order of the Court and also 
remanded the Veteran's claim for service connection for PTSD 
for further development.  

The issues of whether new and material evidence has been 
submitted to reopen claims of service connection for 
bilateral hearing loss and tinnitus have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a February 2010 substantive appeal, the Veteran requested 
a Travel Board hearing to be held at the RO in St. 
Petersburg, Florida.  As such a hearing has not yet been 
conducted, the RO should schedule such a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following actions:

 Schedule the Veteran for a Travel Board 
hearing in connection with his claims for 
service connection for sinusitis and PTSD 
to be held at the RO in St. Petersburg, 
Florida. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



